Citation Nr: 1403700	
Decision Date: 01/28/14    Archive Date: 02/10/14

DOCKET NO.  12-22 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include dysthymia, as secondary to service-connected disabilities.

2. Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney at Law


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1962 to March 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of a Regional Office (RO) of the Department of Veterans Affairs (VA).  In an April 2012 rating decision, the RO denied service connection for an acquired psychiatric disorder, to include dysthymia, as secondary to service-connected disabilities.  A notice of disagreement was received in April 2012, a statement of the case was issued in August 2012, and a substantive appeal was received in August 2012.  In a July 2012 rating decision, the RO denied entitlement to TDIU.  A notice of disagreement was received in August 2012, a statement of the case was issued in November 2012, and a substantive appeal was received in November 2012.  

A review of the Virtual VA paperless claims processing system (Virtual VA) reveals that it contains VA treatment records not found within the physical claims folder.

The issues of entitlement to service connection for an acquired psychiatric disorder, to include dysthymia, as secondary to service-connected disabilities (on the merits) and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  In a May 2011 decision, the Board denied the claim of entitlement to service connection for an acquired psychiatric disorder as secondary to service-connected disabilities.  The Veteran did not file a motion for reconsideration or appeal the denial to the United States Court of Appeals for Veterans Claims (Court).

2.  Since the May 2011 Board decision, evidence that is neither cumulative nor redundant and relates to an unestablished fact necessary to substantiate the claim has been received.


CONCLUSIONS OF LAW

1.  The May 2011 Board decision denying service connection for an acquired psychiatric disorder as secondary to service-connected disabilities is final.  38 U.S.C.A. §§ 7103(a), 7104(b) (West 2002); 38 C.F.R. §§ 20.1100, 20.1104 (2013).

2.  The criteria to reopen the claim for service connection for an acquired psychiatric disorder, to include dysthymia, as secondary to service-connected disabilities have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board denied the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder as secondary to service-connected disabilities in May 2011 because a preponderance of the evidence weighed against a finding that there was a nexus between the Veteran's acquired psychiatric disability and his active duty service, a requirement of service connection claims.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  The Veteran did not appeal the decision to the Court or file a motion for reconsideration, and the Board's decision became final.  

However, a final decision shall be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In January 2012, a clinical psychologist diagnosed the Veteran with dysthymic disorder and opined that "it is hard to imagine that his service-connected conditions... have not contributed."  As this finding occurred after the Board's May 2011 decision and relates to the lacking service connection element of a nexus between a current disability and service, it is new and material evidence.  Accordingly, the claim has been reopened.  

In light of the claim being reopened, there is no need to review compliance with the Veterans Claims Assistance Act of 2000 (VCAA) at this time.  It is anticipated that any VCAA deficiencies will be remedied by the actions directed on remand.


ORDER

The claim of service connection for an acquired psychiatric disorder, to include dysthymia, as secondary to service-connected disabilities has been reopened.  The appeal is granted to this extent, subject to the following remand.


REMAND

After receiving the January 2012 psychological evaluation report, the RO requested a VA medical opinion addressing the conflicting conclusions of the 2012 evaluation report and prior VA opinions.  In a March 2012 opinion, a VA licensed clinical psychologist found the Veteran's dysthymia "is less likely than not related" to his service-connected disabilities.  The March 2012 opinion must be viewed as inadequate because it did not address whether it is at least likely as not the Veteran's current dysthymia has been aggravated by the Veteran's service-connected disabilities.  See 38 C.F.R. § 3.310.  Remedial action is necessary to allow for fully informed appellate review.

The January 2012 psychological evaluation report indicates the Veteran receives medical care from Roger Wells, P.A., in St. Paul, Nebraska.  These treatment records have not been associated with the claims file and are relevant to the Veteran's claim.  Though the Veteran is ultimately responsible for obtaining non-Federal evidence that may be used to support his appeal, the Board finds that additional efforts to obtain his private records not associated with the claims file should be made on remand.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (explaining that the VCAA duty to assist is not a one-way street).

The Veteran also claims entitlement to TDIU.  He was afforded VA examinations to determine whether his service-connected disabilities impact his ability to work.  A November 2012 VA nose, sinus, larynx and pharynx examination report indicates the Veteran's service-connected sinusitis does impact his ability to work.  The examiner, however, simply noted that the Veteran reported being employed part-time.  This description is inadequate because it does not actually describe the effect of the Veteran's service-connected sinusitis on his functional impairment.  38 C.F.R. § 4.10.  Remedial action is necessary to allow for fully informed appellate review.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and request that he complete and return the appropriate release forms so that VA can obtain any identified evidence from Roger Wells, P.A., in St. Paul, Nebraska.  The RO should attempt to obtain copies of pertinent outstanding records.  All identified private treatment records should be requested directly from the healthcare providers.  At least one follow-up request must be made if a response is not received to the initial request for records.  

In the alternative, the Veteran should be given the opportunity to submit any supporting evidence from his treating physicians.

2.  The Veteran should then be scheduled for a VA examination, by a psychiatrist if possible, to determine the nature, extent and etiology of his current acquired psychiatric disorder, to include dysthymia.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Examination results should be clearly reported.

The examiner is requested to respond to the following:

(a) Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's current acquired psychiatric disorder, to include dysthymia, is proximately due to the Veteran's service-connected disabilities? 

(b) Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's current acquired psychiatric disorder, to include dysthymia, has been aggravated by the Veteran's service-connected disabilities?  Aggravation is an increase in severity beyond the natural progress of the disorder. 

Detailed reasons for all opinions should be provided.   

3.  For the purpose of avoiding further remand, the RO should review the examination report/opinion to ensure that it is responsive to the above directives.  If not, the RO should return the report/opinion to the examiner(s) for an addendum.

4.  After completion of the above and any additional development which the RO may deem necessary, the RO should then review the expanded record and readjudicate the issue of entitlement to service connection for an acquired psychiatric disorder, to include dysthymia.  The RO should also readjudicate the TDIU issue.  The Veteran and his representative should be furnished an appropriate supplemental statement of the case and the opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


